UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

~~--X
GIOVANNI BLOISE-FREYRE,
Plaintiff,
_V_
THE CITY OF NEW YORK, JAMES SLAVIN, .
ANDREW SNIDER, and JOHN DOE, :
Defendants. :
X

 

PAUL A. ENGELMAYER, District Judge:

 

 

UsDc sDNY
I)ocUMENT
ELECTRoNIcALLY FILED
l)oc #:
DATE FlLED= l; ' o

 

 

 

 

 

17 Civ. 2413 (PAE)

_(W

Giovanni Bloise-Freyre (“Bloise-Freyre”) brought this civil rights lawsuit, pursuant to 42

U.S.C. § 1983, against the City of New York and several officers of the New York City Police

Department (“NYPD”) (collectively, “defendants”), alleging that he Was arrested Without

probable cause and subjected to excessive force. Bloise-Freyre accepted an Offer of Judgment

from defendants in the amount of $l0,00l .00. Bloise-Freyre now seeks $24,840.15 in attorneys

$

fees, expenses, and costs. Defendants do not contest that Bloise-Freyre is entitled to fees,

expenses, and costs, but argue that the amount he seeks is unreasonably high. For the reasons

that folloW, the Court grants Bloise-Freyre’s fee application, With specified exceptions and

modifications that serve to reduce it to $17,865.15.

I. Background

A. Factual Allegationsl

On January 8, 2016, Bloise-Freyre Was arrested at the NYPD’s 17th precinct station
house. Bloise-Freyre claims that he and his Wife, both residents of Massachusetts, Were visiting
New York County When Bloise-Freyre entered the station house to ask about a parking spot. AC
11 13. He alleges that he identified himself as a law enforcement officer and presented valid
identification to verify this. Id. 11 17.

Bloise-Freyre alleges that the desk officer, defendant J ames Slavin, accused him of
impersonating a law enforcement officer and directed another officer, believed to be defendant
Andrew Snider or defendant John Doe, to arrest him. Ia'. 1111 16, 18. Bloise-Freyre asserts that
the officers placed him in handcuffs and made aggressive comments about his alleged
impersonation. Id. 11 19. He further alleges that the officers deliberately tightened his handcuffs,
slammed him into a chair in a manner that caused him to strike his head, and Wrapped plaintiffs
cuffs around the back of his chair to increase his pain. Id. 1111 19_20. Bloise-Freyre Was
eventually released from custody after being held for about two hours. He Was neither charged
nor issued a summons or desk appearance ticket.

B. Procedural History

On April 4, 2017, Bloise-Freyre filed the complaint in this action. Dkt. 1. On August 21,

2017, Bloise-Freyre filed an amended complaint Dkt. 19. On September 27, 2017, a mediation

 

l The facts are drawn from the Amended Complaint, Dkt. 19 (“AC”), as Well as the Declaration
of Michael Lumer (“Lumer Decl.”) and attached exhibits in support of plaintiff s fee application,
see Dkt. 43, the Declaration of Matthew Stein (“Stein Decl.”) and attached exhibits in opposition
to plaintiffs fee application, see Dkt. 46, and the Reply Declaration of Michael Lumer and
attached exhibits offered in further support of plaintiffs fee application, see Dkt. 50 (“Lumer
Reply Decl.”).

session Was held, but the parties Were unable to resolve any issue in the case. See Dkt. 27. On
March 8, 2018, defendants served an Offer of Judgment, pursuant to Federal Rule of Civil
Procedure 68, on Bloise-Freyre, in the amount of $10,000.01, plus reasonable attorney fees,
expenses, and costs. See Dkt. 37-1. On March 17, 2018, Bloise-Freyre filed a formal notice of
acceptance of defendants’ Rule 68 Offer. Dkt. 37.

C. The Instant Motion

On May 11, 2018, Bloise-Freyre filed a motion for attorneys’ fees, expenses, and costs,
Dkt. 42; a supporting memorandum of law, Dkt. 44 (“Pl. Br.”); and a supporting declaration
from his attomey, see Lumer Decl.

On June 8, 2018, defendants submitted a declaration in opposition to plaintiffs request
for fees, see Stein Decl., and a memorandum of law, Dkt. 47 (“Def. Br.”).

On June 20, 2018, Bloise-Freyre submitted a reply in support of his motion, Dkt. 51 (“Pl.
Reply Br.”), and a supporting declaration, see Lumer Reply Decl.

II. Discussion

Bloise-Freyre seeks $24,840.15 for the work of the law firm, Lumer Law Group, Which
represented him in this matter, consisting of $24,167.50 in legal fees and $672.65 in costs and
expenses. By the terms of the Offer of Judgment, Bloise-Freyre is entitled to “reasonable
attomeys’ fees, expenses, and costs.” Stein Decl. Ex. B. Defendants do not dispute Bloise-
Freyre’s entitlement to fees, expenses, and costs. Instead, defendants dispute only the amount of
the fee request. They argue that (1) the hourly rate claimed by Bloise-Freyre’s counsel is
unreasonably high; (2) the number of hours expended by his counsel and paralegal should be
reduced; and (3) plaintiff should not recover fees in connection With any of his state law claims.

Def. Br. at 1. The Court addresses each argument in turn.

A. Standard for Attorneys’ Fees

In determining the amount of a fee award, district courts are to calculate the
“presumptively reasonable fee.” Simmons v. N. Y. City TransitAuth., 575 F.3d 170, 172 (2d Cir.
2009). The starting point for determining the presumptively reasonable fee is the “lodestar”
amount, which is “‘the product of a reasonable hourly rate and the reasonable number of hours
required by the case.”’ Gaz'a House Mezz LLC v. State Street Bank & Tr. Co., No. 11 Civ. 3186
(TPG), 2014 WL 3955178, at *1 (S.D.N.Y. Aug. 13, 2014) (quoting Millea v. Metro-North R.R.
Co., 658 F.3d 154, 166 (2d Cir. 2011)). “The presumptively reasonable fee boils down to ‘what
a reasonable, paying client would be willing to pay,’ given that such a party wishes ‘to Spend the
minimum necessary to litigate the case effectively.”’ Simmons, 575 F.3d at 174 (quoting Arbor
Hl`ll Concerned Citizens NeighborhoodAss 'n v. Cty. of Albany, 493 F.3d 110, 112, 118 (2d Cir.
2007), amended on other grounds by 522 F.3d 182 (2d Cir. 2008)). Courts “should generally use
the hourly rates employed in the district in which the reviewing court sits in calculating the
presumptively reasonable fee.” Arbor Hill, 493 F.3d at 119. “As the fee applicant, plaintiff[ ]
bear[s] the burden of documenting the hours reasonably spent by counsel, and the reasonableness
of the hourly rates claimed.” Allende v. Um'tech Design, Inc., 783 F. Supp. 2d 509, 512
(S.D.N.Y. 2011) (internal quotation marks and citation omitted).

B. Hourly Rates

Only one attorney worked on this case. Lumer Law Group requests $550 per hour for
Michael Lumer, Esq. (“Lumer”), who has approximately 22 years of legal experience, Lumer
Decl. 11 11; and $125 per hour for paralegal Jessica Alfarone (“Alfarone”), who was hired by
Lumer Law Group in May 2017, id. 11 36. Defendants argue that Lumer’s rate should be reduced

to $400 per hour. Def. Br. at 1, 4_8. Defendants do not challenge Alfarone’s hourly rate.

Lumer received his Juris Doctor from Brooklyn Law School in 1995, and has been
practicing law ever since. Lumer Decl. 11 12. Lumer is admitted to practice in the State of New
York, the United States District Courts for both the Eastern and Southern Districts of New York,
and the United States Second Circuit Court of Appeals. Id. 1[ 14. Lumer has participated in civil
and criminal litigation at both the trial and appellate levels, and has appeared as counsel of
record in hundreds of cases in both New York state courts as well as in the Eastern and Southern
Districts of New York. Id. 1111 14-15. Lumer has considerable experience in civil litigation,
particularly in civil rights litigation, and his current practice consists almost entirely of plaintiffs’
actions pursuant to 42 U.S.C. § 1983. Id. 11 16. He co-founded the law firm of Lumer & Neville,
now known as Lumer Law Group, in September 2013. Id. 1[ 17.

Lumer represents that his current hourly rate is $550. Id. 11 19. He states that he charged
an hourly rate of $500 from September 2013 through the end of 2017, but raised the rate to $550
at the end of 2017 due to increasing operational costs, as well as “hourly rates being awarded to
other attorneys in comparable fields of practice.” Id. 11 20. This rate is within, but at the higher
end, of the range of` prevailing rates approved in this District. See Lz'lly v. City of New York, No.
16 Civ. 322 (ER), 2017 WL 3493249, at *10 (S.D.N.Y. Aug. 15, 2017) (“Precedent in the
Southern District of New Yok demonstrates that a reasonable hourly rate for a civil rights
attorney can range from $250 to $650.”) (citing Abdell v. City of New York, No. 05 Civ. 8453
(RJS), 2015 WL 898974 (S.D.N.Y. Mar. 2, 2015)); see also Spencer v. City ofNew York, No. 06
Civ. 2852 (KMW), 2013 WL 6008240, at *5 (S.D.N.Y. Nov. 13, 2013) (collecting cases); Chen
v. TYTE. Corp., No. 10 Civ. 5288 (PAC) (DF), 2013 WL 1903735, at *2 (S.D.N.Y. May 8,
2013) (“Consistent precedent in the Southern District reveals that rates awarded to experienced

civil rights attorneys over the past ten years have ranged from $250 to $600 . . . with rates on the

higher end of this spectrum reserved for extraordinary attorneys held in unusually high regard in
the legal community.” (internal quotation marks and citations omitted)).

For work on similar cases in the Eastern District ofNew York, Lumer has received fee
awards ranging between $400 and $425 per hour. See Mariani v. City of New York, No. 12 Civ.
288 (NG) (JMA), 2013 U.S. Dist. LEXIS 190075 (E.D.N.Y. July 1, 2013) (awarding $425);
Blount v. City ofNew York, No. 11 Civ. 0124 (BMC), 2011 WL 8174137 (E.D.N.Y. Aug. 12,
2011) (awarding $425); Chow v. City of New York, No. 09 Civ. 1019 (BMC) (RLM), 2010 WL
2103046 (E.D.N.Y. May 25, 2010) (awarding $400). ln one case, the court awarded $450 “to
take into account increased costs over time and Mr. Lumer’s increased experience as an
attomey.” Thomas v. City ofNew York, No. 14 Civ. 7513 (ENV) (VMS), 2017 WL 6033532, at
*5 (E.D.N.Y. Dec. 1, 2017).

Defendants argue that the fee should be reduced to $400 per hour because “Mr. Lumer
has not pointed to a single case in this district where an attorney of reasonably comparable skill,
experience, and reputation was awarded $550/h0ur in a § 1983 civil rights case with similarly
low complexity.” Def. Br. at 6. They note that Lumer has identified only two civil rights cases
in this district where a court has awarded more than $500 per hour, and both were unusually
complex cases requiring particular skill to litigate. See id. (distinguishing Bailey v. Patakl', No.
08 Civ. 8563 (JSR), 2016 WL 3545941 (S.D.N.Y. June 16, 2016), and Adorno v. PortAuth. of
N.Y. & N.J, 685 F. Supp. 2d 507 (S.D.N.Y. 2010)).

The Court finds that a reduction in Lumer’s fee is warranted here. Based on its
assessment of prevailing hourly rates for civil rights litigators in this District, the Court believes
that $550 per hour is unreasonably high. Instead, the Court finds that a rate of $425 per hour for

such work performed by Lumer is appropriate This rate “is in line with the hourly rates set for

attorneys with similar experience and backgrounds in this forum.” Spencer, 2013 WL 6008240,
at *5; see also Poulos v. City ofNew York, No. 14 Civ. 3023 (LTS) (BCM), 2018 WL 3750508,
at *12 (S.D.N.Y. July 13, 2018) (finding in a § 1983 case that a rate of $425 per hour was
reasonable and “commensurate” with “similar fee awards in this district”).

C. Number of Hours

A plaintiff is only to be compensated for “hours reasonably expended on the litigation,”
and not for hours “that are excessive, redundant, or otherwise unnecessary.” Hensley v.
Eckerhart, 461 U.S. 424, 433~34 (1983). “Upon finding that counsel seeks compensation for
excessive hours, ‘the court has discretion simply to deduct a reasonable percentage of the
number of hours claimed as a practical means of trimming fat from a fee application.”’
Rodriguez v. McLoughlin, 84 F. Supp. 2d 417, 425 (S.D.N.Y. 1999) (quoting Kirsch v. Fleet
Street, Ltd., 148 F.3d 149, 173 (2d Cir. 1998)).

1. Excessive or Unnecessary Hours (Lumer)

Bloise-Freyre asserts that Lumer expended 43.40 hours on this matter, but he seeks to
recover only “about 42 hours.” Lumer Decl. 11 8. Defendants identify several items in Lumer’s
billing records that, they contend, reflect unreasonably excessive hours billed. In particular, they
seek to reduce the following:

1. Lumer billed a total of 3.60 hours for conversations with Alfarone regarding
various administrative activities, such as confirming Bloise-Freyre’s appearance
at mediation or his availability for depositions. Defendants appear to argue these
hours are not recoverable. Def`. Br. at 9.

2. Lumer billed 0.30 hours to confer with another attorney “re: covering 50H

[hearing].” Lumer Decl. Ex. 1. Defendants argue this is not recoverable.

3. Lumer billed 4.50 hours to “[d]raft, edit, [and] finalize complaint.” Id.
Defendants argue that this should be reduced to 2 hours. Id.

4. Lumer billed 2.20 hours to draft discovery demands. Id. Defendants argue this
should be reduced to 1.5 hours because Lumer has litigated many similar cases
and can borrow language from previous discovery demands.

Having reviewed the record, the Court agrees that some of the time Lumer spent in
connection with these tasks must be deducted. First, as to the 3.60 hours Lumer billed in
connection with Various conversation with Alfarone regarding administrative activities, the Court
concludes that these items should be reduced to l hour. These records contain numerous cursory
entries, such as “Conf w/JA re: medical records, 50H,” “Conf w/JA re: confirming client
availability.” Lumer Decl. Ex. 1. Such conclusory entries are too vague. See, e.g., Duran-
Peralta v. Luna, No. 16 Civ. 7939 (JSR), 2018 WL 1801297, at *5 (S.D.N.Y. Apr. 2, 2018)
(“Additionally, there are numerous vague entries in the time records . . . such as ‘prepare for
conversation with client,’ ‘work on matter,’ ‘follow up on argument’ and ‘follow up on
depositions.’ . . . Such entries are overly vague.”); Spalluto v. Trump Int’l Hotel & Tower, No. 5
Civ. 7497, 2008 WL 4525372, at *8 (S.D.N.Y. Oct. 2, 2008) (“[C]ursory descriptions, such as . .
. ‘prepare correspondence to co-counsel,’ . . . and ‘prepare letter to court’ are too vague.”).
Accordingly, the Court reduces these entries, which total 3.6 hours, to 1 hour. Likewise, the 0.30
hour entry stating “TC w/ Jim Neville re: covering 50H” is too vague to be recoverable; insofar
as this entry appears to relate to a pre-litigation hearing in support of potential state-law claims
that were never brought, the work described is separately non-compensable. See infra pp. 11-12.

With respect to the 4.50 hours billed for drafting and finalizing the complaint, the Court

agrees with defendants that this is excessive. Both the initial Complaint and the Amended

Complaint are short: The initial Complaint is a mere 41 paragraphs, and several of those
paragraphs merely recite the causes of action or consist of boilerplate language. See Dkt. 1. The
Amended Complaint is only slightly longer, at 44 paragraphs, and largely recapitulates the initial
Complaint. Lumer avers that he has appeared as counsel of record in hundreds of cases in New
York state and federal courts, almost exclusively in § 1983 lawsuits like this one. Lumer Decl.
1111 15~16. lt is reasonable to expect an attorney with that level of proficiency in § 1983 cases to
be able to efficiently produce a complaint, particularly a short complaint like the one at issue in
this case. Accordingly, the Court reduces the requested 4.50 hours to 2.50 hours.

Finally, and for similar reasons, the 2.20 hours entered for drafting discovery demands
must be reduced. Given that Lumer has worked on hundreds of cases raising similar issues, the
Court agrees that an attorney of comparable experience would be capable of preparing such
demands in a shorter time period. Therefore, the 2.20 hours billed in connection with discovery
demands should be reduced to 1.50 hours.

2. Excessive or Unnecessary Hours (Alfarone)

Bloise-Freyre also asserts that Alfarone spent 16.7 hours of time on this case. Defendants
seek to reduce the number of compensable hours Alfarone billed in connection with various
administrative matters. See Def. Br. at 10-11. Alfarone’s disaggregated time entries include:
0.5 hours to request an adjournment of, and to reschedule, a hearing; 0.10 hours to file a change
of address form; 0.10 hours to attempt to locate Bloise-Freyre; 0.80 hours to organize and
catalogue medical records; 0.10 hours for a “tel call from cl re running later,” Lumer Decl. Ex. 1;
1.50 hours for calendaring depositions and discovery due dates, scanning in defendants’
demands, and drafting discovery responses; and 1.10 hours spent contacting Bloise-Freyre

regarding scheduling matters.

Defendants challenge these entries on the basis that they “pertain to administrative
matters and are thus unreasonable.” Def. Br. at 10. To be sure, courts routinely decline to award
full fees for administrative or clerical work performed by attorneys See, e.g. , Monsour v. N, Y.
sz`ce for People with Developmental Disabilities, No. 13 Civ. 336 (BKS) (CFH), 2018 WL
3349233, at *19 (N.D.N.Y. July 9, 2018). But it is appropriate for a paralegal to enter time
entries for administrative tasks, as Alfarone has done here. See P.R. v. N. Y. C. Dep ’t of Educ. ,
No. 17 Civ. 4887 (LTS) (KNF), 2018 WL 4328012, at *13 (July 19, 2018) (awarding attorneys’
fees for administrative work performed by an attorney at a paralegal’s hourly rate). And having
reviewed the record, the Court concludes that the time Alfarone spent in connection with
administrative tasks is reasonable. Her itemized billing affords reasonable clarity, and the
amount of time spent on each discrete task is sufficiently clear.

To the extent that defendants take issue with specific time entries billed in 0.10 hour
increments, the Court notes this practice “is not inherently problematic.” C.D. v. Minisink Valley
Cent. Sch. Dist., No. 17 Civ. 7632 (PAE), 2018 WL 3769972, at *8-9 (S.D.N.Y. Aug. 9, 2018).
However, when a timekeeper “on a single day bills multiple 0.10 hour entries for discrete tasks,
where the tasks individually appear likely to have occupied less than 0.10 hours and in total
appear likely to have occupied less than the sum total of 0.10 hour increments, such a practice
can improperly inflate the number of hours billed beyond what is appropriate.” Id. Upon
examination of the billing record, however, the Court is satisfied that Alfarone’s time entries do
not warrant a reduction. For example, many of the 0.10 hour entries occur on separate days, for
tasks that are reasonably likely to take 6 minutes to perform. See id. (noting that where 0.10
hour entries occur on separate days, for tasks that likely take one-tenth of an hour to perform, the

practice does not improperly inflate the number of hours worked). Accordingly, the Court

10

rejects defendants’ argument that these itemized billing entries, totaling 3.70 hours, should be
deducted.

D. State Law Claims

Finally, Bloise-Freyre seeks to recover fees for time billed in order to preserve his state
law claims. Specifically, he seeks fees for 3.70 hours of time billed by Lumer, and 1.90 hours of
time billed by Alfarone, related to work performed in connection with (1) a hearing conducted
pursuant to N.Y. Gen. Mun. L. 50-h, and (2) the filing of a Notice of Claim filed pursuant to
state law. Defendants argue that this time is not recoverable because the Rule 68 offer of
judgment did not apply to such claims; therefore, Bloise-Freyre did not prevail on any state law
claim.

Defendants are correct Under Rule 68, a party may serve an offer of judgment on
“specified terms.” Fed. R. Civ. P. 68. The court construes those terms pursuant to ordinary
principles of contract law. Foster v. Kings Park Cent. Sch. Dist., 174 F.R.D. 19, 24 (E.D.N.Y.
June 28, 1997). The Rule 68 Offer of Judgement in this case provided “defendants hereby offer
to allow plaintiff Giovanni Bloise-Freyre to take a judgment against the City of New York in this
action for the total sum of Ten Thousand and One ($10,001.00) Dollars, plus reasonable
attorneys’ fees, expenses, and costs to the date of this offer for plaintiij ’s federal claims.” Stein
Decl. Ex. A (emphasis added).

This language is clear. Bloise-Freyre accepted an offer of judgment that allowed him to
take a judgment only for federal claims. Therefore, he cannot be considered a prevailing party
on any state law claims. See Tucker v. City ofNew York, 704 F. Supp. 2d 347, 350 (S.D.N.Y.
2010) (“Given the plain language of the agreement and the clear intent of the parties, the

agreement should be honored on its terms. Accordingly, the Court modifies the recommendation

11

of the Report to exclude from the award the portion of legal fees attributable to Tucker’s state
law claims.”). In accordance with the parties’ agreement, the Court deducts 3.70 hours of
Lumer’s time, and 1.90 hours of Alfarone’s time, billed in connection with Bloise-Freyre’s state
law claims.
CONCLUSION

The Court grants Bloise-Freyre’s fee request with the exceptions and modifications
enumerated above. Lumer seeks to recover for 42 hours of his time and 16.7 hours of Alfarone’s
time. Defendants seek to reduce Lumer’s hours by 7.40 hours, for a total of 34.60, and
Alfarone’s hours by 3.70 hours, for a total of 13 hours. The Court reduces Lumer’s hours by
5.90 hours, for a total of 36.1 billable hours. And it reduces Alfarone’s hours by 1.90, for a total
of 14.80 hours worked. Accordingly, Bloise-Freyre is entitled to an award of $17,865.15, broken

down as follows:

 

 

 

 

 

 

 

 

Compensable Hours Rate Total
Lumer 36.10 $425.00 per hour $15,342.50
Alfarone 14.80 $125.00 per hour $1,850.00
Costs & Expenses $672.65

 

 

The Clerk of Court is respectfully directed to terminate the motions pending at docket

entries 42 and 45, and to close this case.

12

SO ORDERED.

M/l Gg…/

l’aul A EngelmayerU

United States District Judged
Dated: November 20, 2018
New York, New York

13

